McMurray, Presiding Judge.
This case involves an action filed by plaintiff for damages resulting from injuries he sustained when the motorcycle he was operating was involved in a collision with defendants’ hunting dog. The dog had just been released from its kennel by defendants in order to be placed in the back of a vehicle preparatory to going hunting. Suddenly the dog ran into the roadway directly in front of plaintiffs motorcycle; whereupon the motorcycle collided with the dog causing plaintiff to lose control of the motorcycle. The defendants’ motions for summary judgment were granted, and plaintiff appeals. Held:
The facts of the case sub judice and the enumerations of error are most similar to those in the whole court case of Turner v. Irvin, 146 Ga. App. 218 (246 SE2d 127). Consequently, the case sub judice is controlled by the holding in Turner v. Irvin, 146 Ga. App. 218, supra. The trial court did not err in granting summary judgment to the defendants.

Judgment affirmed.


Banke and Birdsong, JJ., concur.